Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
	Claims 1-14 are pending.

Election/Restrictions
	Applicant’s election without traverse of Group 2 (encompassing claims 5-10), election of a viral expression vector, such as a retroviral vector in paragraph [0017], fatty liver for claim 6;
a sustained-release agent and a transfectant for claim 8; and the composition being directly introduced to the patient (claim 10) in the reply October 27, 2021 is acknowledged.
	Examiner withdraws the election of species requirement for metabolic disease as it is no longer a search burden.
Claims 1-4 and 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected groups, there being no allowable generic or linking claim.  Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species.  The elected species of “being directly introduced to the patient” is not encompassed by claim 9.  Election was made without traverse in the reply filed on October 27, 2021.
	Claims 5-8 and 10 are examined on the merits.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
via EFS-Web (see Section I.1 of the Legal Framework for EFS-Web (https://www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
on compact disc(s) in duplicate according to 37 CFR 1.52(e)(1)(ii) and (4), labeled according to 37 CFR 1.52(e)(6), together with a statement that the duplicate compact discs are identical and an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(5) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
via EFS-Web as a PDF (not recommended); or
on paper.
37 CFR 1.821(e) requires that a copy of the "Sequence Listing" must also be submitted in computer readable form (CRF) in accordance with the requirements of 37 CFR 1.824.
If a "Sequence Listing" ASCII text file submitted via EFS-Web on the application filing date complies with the requirements of 37 CFR 1.824(a)(2) - (6) and (b), and applicant has not filed a "Sequence Listing" as a PDF, the text file will serve as both the "Sequence Listing" required by 37 CFR 1.821(c) and the CRF required by 37 CFR 1.821(e), and the statement of identity under the "Legal Framework" is not required.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web as a PDF, then the "Legal Framework" requires submission of a statement that the "Sequence Listing" content of the PDF copy and the ASCII text file copy submitted via EFS-Web are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or compact disc, then 37 CFR 1.821(f) requires submission of a statement that the "Sequence Listing" content of the paper or compact disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:
Specific deficiency - The Incorporation by Reference paragraph is missing or incomplete. See item 1) a) or 1) b) above.

Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Rejections - 35 USC § 112(a) – Enablement
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for atherosclerosis and stroke, does not reasonably provide enablement for the genus of all metabolic disease.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
Regarding claim 5, the test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)). Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors. These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the Invention and Breadth of Claims

	Claim 5 recites “a metabolic disease”, which encompasses a large genus of diseases.  According to the specification the genus “can comprise obesity, fatty liver (hepatic steatosis), hyperlipidemia, hyperuricemia, hypertension, diabetes, atherosclerosis and stroke, or symptoms thereof” (para 0016).  The recited diseases vary in terms of tissues affected, and their underlying causes either vary or are not well understood.  Thus, known methods of treating one metabolic disease are not effective for treating other metabolic diseases because of this variation.  Furthermore, since the specification does not limit the definition, “metabolic disease” more broadly encompasses any disease that results in the disruption of metabolic processes in the body, including so-called inborn errors of metabolism like phenylketunoria (PKU) and maple syrup urine disease.  Accordingly, enablement of the method requires one skilled in the art to be able to administer a vector for the overexpression miR-149-3p to a patient and thereby prevent, cure, ameliorate or slow the progression of the genus of any metabolic diseases.

Guidance in the Specification
	The specification teaches miR-149-3p “can improve the insulin sensitivity, reduce the abnormal accumulation of triglycerides in liver, and reduce the deposition of lipid plaques in 
In the first working example, Applicants show that transfecting a miR-149-3p mimic into mouse Hepa1-6 cell line increased the expression of miR-149-3p and Akt2, Irs1 and Irs2, which are proteins in the insulin signaling pathway (para 0067).  The specification also teaches that increased expression of Akt2, Irs1 or Irs2, improves insulin resistance of the cells (para 0067); however, Applicants do not provide an assay or other evidence of improved glucose uptake by the cells.
In the second working example, Applicants show that injecting a miR-149-3p mimic into the tail vein of C57BL/6J mice that are fed a high fat diet, result in higher miR-149-3p expression in liver cells (para 0072, FIG. 3), lower triglyceride levels and fewer lipid droplets in liver tissue (para 0074; FIG. 4 and 5), and less O-Red stained plaque tissue in the aortic vessel wall (para 0067, FIG. 5).  
Finally, the specification generally teaches “Insulin resistance can cause excessive accumulation of triglycerides in the liver, aggravate the degree of insulin resistance, and lead to hyperlipidemia, fatty liver or type 2 diabetes. Insulin resistance can also cause abnormal lipid metabolism and vascular inflammation, and is an independent risk factor for hypertension and atherosclerosis.” (para 0078).  However, the specification does not assay the mice in example two for alterations in glucose metabolism using standard assays in the field, such as glucose tolerance tests, insulin tolerance tests, hyperglycemic clamps, or hyperinsulinemic-euglycemic clamps (Ayala et al., Standard operating procedures for describing and performing metabolic tests of glucose homeostasis in mice. Dis Model Mech. 2010. 3(9-10): 525–534.)
	Finally, the specification gives no indication how miR-149-3p would affect genetic metabolic diseases, such as PKU and maple syrup urine disease.


State of the Prior Art
The role and targets of miR-149-3p in metabolic disease are not well-known in the prior art.  The only study linking miR-149-3p and metabolic disease teaches that miR-149-3p targets and downregulates PRDM16, a well-known transcriptional activator of thermogenic, brown adipose tissue (Ding et al., May 31, 2016.  Fasting induces a subcutaneous-to-visceral fat switch mediated by microRNA-149-3p and suppression of PRDM16.  Nature Communications DOI: 10.1038/ncomms11533, 1-17; fig 6b).  Ding teaches that “Visceral adiposity is strongly associated with metabolic disease risk, whereas subcutaneous adiposity is comparatively benign” and that overexpression of miR-149-3p promotes a visceral-like switch during cell differentiation (Abstract).  Ding also teaches that inhibition of miR-149-3p promotes the development of beige adipose cells (pg 14, col 2, para 2), which are capable of defending against obesity (pg 14, col 1, para 2), and “which might be a potential strategy to counteract obesity” (pg 14, col 2, para 2).   Finally, Ding concludes that increased miR-149-3p promotes a visceral switch to visceral-selective genes and increased energy storage through inhibition of Prdm16 (Fig 9).  Given Ding's observations it would be unpredictable whether increased miR-149-3p would be therapeutic for the specific metabolic disease of obesity or the genus of metabolic diseases as a whole.  
	Because a main function of miR-149-3p is to target and downregulate PRDM16, prior art regarding the role of PRDM16 is also relevant.  Because knocking out PRDM16 is lethal in mice, Cohen knocked out PRDM16 specifically in white and brown adipose tissue (Cohen et al., 2014, Ablation of PRDM16 and Beige Adipose Causes Metabolic Dysfunction and a Subcutaneous to Visceral Fat Switch.  Cell 156, 304-316; pg 305, col 2, para 3-4; fig 1C).  
	In another study, Moreno-Navarrete correlates PRDM16 expression levels in human adipose tissue with the BMI (i.e. obesity) and insulin sensitivity of the subjects (Moreno-Navarrete et al., 2015.  PRDM16 sustains white fat gene expression profile in human adipocytes in direct relation with insulin action.  Mol and Cell Endocrin 405, 84-93).   Moreno-Navarrete finds that PRDM16 gene expression in fat deposits is negatively associated with BMI and type II diabetes and fasting triglycerides, while positively associated with insulin sensitivity (pg 86 col 2 – pg 87 col 1; tables 1 and 3; fig. 4).  Together these date predict that increasing PRDM16 levels would reduce BMI, obesity, diabetes and triglyceride levels.  Thus one skilled in the art would predict that more likely that not decreasing PRDM16 levels by overexpressing miR-149-3p would increase the risk for obesity, fatty liver and other associated metabolic disorders.
	Finally, there is no record in the prior art of the role of miR-149-3p in any inborn error of metabolism diseases.  
Thus, in view of the prior art, it would be highly unpredictable how one skilled in the art would treat the genus of any metabolic disease by administering a DNA vector for the overexpression of miR-149-3p in a patient in need thereof.
	
Experimentation Required
	In order to practice the invention, one skilled in the art would need to construct over expression vectors with a variety of genomic elements to drive expression and processing of miR-149-3p.  Once mouse models overexpressing miR-149-3p are established, one skilled in the art would need to measure BMI, administer glucose tolerance tests, insulin tolerance tests, hyperglycemic clamps, or hyperinsulinemic-euglycemic clamps, assess lipid levels, and biopsy liver and arterial samples from control and miR-149-3p overexpressing mice.  For treating genetic metabolic diseases, one skilled in the art would need to repeat the above experiments in animal models that mimic the inborn error of metabolism to determine if overexpressing miR-149-3p alleviates symptoms.

Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed. 

Claim 6 further limits the genus of “metabolic disease”.  However, in view of the prior art discussed above, it would be unpredictable how one skilled in the art would treat obesity, diabetes, fatty liver and hyperlipidemia by administering an overexpression vector of miR-149-3p.  
	
	Claims 7, 8 and 10 do not further limit the genus of “metabolic disease” and therefore are not enabled for the reasons discussed above.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 5-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwang (WO 2011068869 A1, published July 9, 2011).

Regarding claim 5, Hwang teaches administering a composition comprising a nucleic acid sequence encoding hsa-miR-149* (Hwang, SEQ ID NO:4), which is the same miRNA as miR-149-3p (present application, SEQ ID NO: 1), within a vector comprising a promoter and/or enhancer for therapeutic purposes (claim 8).  Hwang teaches that a suitable nucleic acid is DNA encoding the miRNA (para 0081).  Hwang also teaches known expression elements in the art (para 0087 – 0102) and explicitly points out that “to provide increased miRNA expression by replacing, in whole or in part, the naturally occurring promoter with all or part of a heterologous promoter so that the cells express the miRNA at higher levels.” (para 0109).  Finally, Hwang teaches administering miR-149-3p can treat atherosclerosis and stroke (para 0150), which are species within the genus of metabolic disease (present application, para 0016).

Regarding claim 6, Hwang teaches treating atherosclerosis and stroke (para 0150).

Regarding claim 7, Hwang teaches the following viral expression vectors for delivery of the miRNA: retroviruses, adenovirus, adeno-associated virus, and herpes virus (para 0083- 0084).



Regarding claim 10, Hwang teaches the “nucleic acid compositions can be administered by a number of routes including, but not limited to: oral, intravenous, intraperitoneal, intramuscular, transdermal, subcutaneous, topical, sublingual, or rectal means (para 0130), which are all means in which the composition is delivered directly to the patient.  

Conclusion
No claims are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636